DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s arguments with respect to claims 9, and 11-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The drawings objection made in the Office Action mailed on 09/15/2021 is hereby withdrawn as a result of amendment made in the reply filed on 12/15/2021.

Drawings
3.	The drawings were received on 10/18/2018. These drawings are acceptable.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 12, it’s not clear if “a load” in line 4 is the same as “a load” in line 13 of claim 1. 

Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claims 9, and 11-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bacon (U.S. PG. Pub. No. 2009/0108795 A1).
With respect to claim 9, Bacon teaches an energy optimization device (Figures 1-2) for use in single-phase or three-phase alternating current electric networks, that can be [interpreted as “is”] connected to inductive, resistive, capacitive current loads or mixed current loads and, said energy optimization device comprising: 
a ferromagnetic core member 20 and or 40 formed by a first core member (left leg) and a second core member (right leg) parallel to each other and two secondary members (upper and lower yokes) parallel to each other and perpendicular to said first and second core members; 
a work coil 90 wound around said first core member and having an input (first end) configured to receive a power input of a power supply network 200 and an output (second end) configured to provide a power output to a load, wherein said work coil further comprises a plurality of intermediate connection taps (taps, paras. [0060] and or [0060]) connected in different locations along said work coil and being configured to receive power inputs lower than 
a control coil 100 wound around the second core member and having an input (first end) configured to receive said power input of the power supply network 200 and a neutral output (second end) configured to be connected to a neutral conductor of said power supply network, said control coil further comprising an intermediate connection tap (tap, paras. [0060] and or [0060]) connected along said control coil and being configured to receive a power input lower than said power input, wherein said control coil is excited by a fixed single-phase current in order to generate a fixed electromagnetic field that accelerates said magnetic flux load creating a phase shift between a load current a load voltage (paras. [0060], [0063], and [0066]).
With respect to claim 11, Bacon teaches the energy optimization device according to claim 9, wherein the fixed electromagnetic field regulates the self-induced magnetic field, absorbing parasitic currents, voltage peaks and part of reactive currents (para. [0063]). Bacon teaches the claimed structure, and therefore, the combination of Corrigall and Bacon meets the functional claim limitation of claim 11.
With respect to claim 12, Bacon teaches the energy optimization device according to claim 9, wherein said accelerated magnetic flux load is introduced into said power supply network reducing an active power supplied to a load (para. [0063]). Bacon teaches the claimed structure, and therefore, the combination of Corrigall and Bacon meets the functional claim limitation of claim 12.
With respect to claim 13, Bacon teaches the Arm energy optimization device according to claim 9, wherein vector lag is created between current and voltage of between 2 and 3 degrees (para. [0063]). Bacon teaches the claimed structure, and therefore, Bacon meets the functional claim limitation of claim 13. 

With respect to claim 14, Bacon teaches the energy optimizing apparatus according to claim 9, wherein said magnetic flux load is accelerated by said fixed electromagnetic field due to a hysteresis cycle of said magnetic flux load (para. [0063]). Bacon teaches the claimed structure, and therefore, Bacon meets the functional claim limitation of claim 14. 

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form PTO-892.
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGTIN LIAN whose telephone number is (571)270-5729. The examiner can normally be reached Monday-Friday 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANG TIN BIK LIAN/             Primary Examiner, Art Unit 2837